Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6:
Claim 6 is objected to because of the following informalities:  
The phrase wherein the logic operation can is selectable from: a logic OR; a logic AND recited in lines 1-2 should be amended to read “wherein the logic operation [[can ]]is selectable from: a logic OR; a logic AND” because there appears to be a typographical error.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitations “an averaging unit configured to average” and “a decision unit generating” as recited in claim 1, “the decision unit being configured to switch” as recited in claim 2, “the decision unit being configured to switch” as recited in claim 3, “the averaging unit including…” as recited in claim 4,  and “the averaging unit including…” as recited in claim 7 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “unit” coupled with functional language “average, generating, switch” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1-4 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “…a proximity sensor for a portable connected wireless device, the sensor being arranged to 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed et al., U.S. Patent Publication Number 2020/0333861 A1 in view of Rosenberg, Louis B., U.S. Patent Publication Number 2007/0078552 A1.

Claim 1:
Seyed discloses a proximity sensor for a portable connected wireless device, the sensor being arranged to determine whether a user is in proximity with its body to the portable connected wireless device (see Paragraph 0051 – Seyed discloses this limitation in that the sensor determines if the device is within relatively close proximity to a human body or anatomical portion. Also see Paragraphs 0113 and 0034 – Seyed further discloses that the device using the proximity sensor may be a wearable device coupled using a wireless connection.), the sensor comprising 
a processing circuit generating an 5immediate proximity status flag that becomes active when a part of a user's body is close to the proximity sensor  (see Paragraph 0051 – Seyed discloses this limitation in that the sensor determines if the device is within relatively close proximity to a human body or anatomical portion. Also see Paragraph 0006 – Seyed discloses this limitation in that a proximity flag is set upon detecting an object in proximity to the sensor.);
a decision unit generating proximity status flag based on the immediate proximity status flag (see Paragraph 0065 – Seyed discloses this limitation in that if the sensor has set a flag, the sensor may continue to repeatedly send the flag status. A user indication flag may be set in response to receiving this flag from the user, which will send an indication to the user when the sensor initially detects and sets the flag.).
Seyed fails to expressly disclose:
an averaging unit configured to average repeated values of the immediate proximity status flag in a predetermined time window, and 
a decision unit generating a time-averaged proximity status flag based on an averaged or accumulated value of the immediate proximity status flag in the time window.
	Rosenberg teaches:
an averaging unit configured to average repeated values of the immediate status flag in a predetermined time window (see Paragraph 0061 – Rosenberg teaches this limitation in that reading sensor data may include time averaging the data over a period of time.), and 
a decision unit generating a time-averaged proximity status flag based on an averaged or accumulated value of the immediate proximity status flag in the time window (see Paragraph 0061 – Rosenberg teaches this limitation in that sensor data is processed (accumulated, time averaged) to make a status determination (in the example in Rosenberg, a determination of if the user is looking at the display area.) at that time.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor, disclosed in Seyed, to include:
an averaging unit configured to average repeated values of the immediate proximity status flag in a predetermined time window, and 
a decision unit generating a time-averaged proximity status flag based on an averaged or accumulated value of the immediate proximity status flag in the time window
for the purpose of ensuring that content presented to the user on a display screen is actually received by the user (the user’s attention is on the device). Further, both Seyed and Rosenberg are concerned with receiving input from a sensor, wherein receiving said input triggers an event.

10Claim 2:
Claim 2:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 1, the decision unit being configured to switch the time-averaged proximity status flag to an active state when the averaged or accumulated value exceeds a predetermined threshold.  
As indicated in the above rejection, the combination of Seyed and Rosenberg teaches every limitation of claim 1. Seyed fails to expressly disclose:
the decision unit being configured to switch the time-averaged proximity status flag to an active state when the averaged or accumulated value exceeds a predetermined threshold.
	Rosenberg teaches:
the decision unit being configured to switch the time-averaged proximity status flag to an active state when the averaged or accumulated value exceeds a predetermined threshold (see Paragraphs 0016-0017 – Rosenberg teaches this limitation in that if a sensor detects that a user’s gaze has returned to a visual display area for more than an accumulated amount of time that overcomes a predetermined threshold, a standard illumination level of the display is resumed.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor, disclosed in Seyed, to include:
the decision unit being configured to switch the time-averaged proximity status flag to an active state when the averaged or accumulated value exceeds a predetermined threshold


Claim 3:
As indicated in the above rejection, the combination of Seyed and Rosenberg teaches every limitation of claim 1. Seyed fails to expressly disclose:
the decision unit being configured to switch temporarily and repeatedly the time-averaged proximity status flag to an inactive state 15when the value of the averaged or accumulated value yields an active state of the time-averaged proximity status flag.
	Rosenberg teaches:
the decision unit being configured to switch temporarily and repeatedly the time-averaged proximity status flag to an inactive state 15when the value of the averaged or accumulated value yields an active state of the time-averaged proximity status flag (see Paragraphs 0016-0017 – Rosenberg teaches this limitation in that if a sensor detects that a user has been looking away from a visual display area for more than an accumulated amount of time that overcomes a predetermined threshold amount of time, called a look-away threshold, the display is dimmed or turned off.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor, disclosed in Seyed, to include:
the decision unit being configured to switch temporarily and repeatedly the time-averaged proximity status flag to an inactive state 15when the value of the averaged or accumulated value yields an active state of the time-averaged proximity status flag


Claim 5:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 1, arranged to generate a combined proximity status flag that results from a logic operation on the immediate proximity status flag and on the time-averaged proximity status flag (see Paragraph 0083 – Seyed discloses this limitation in that logic may be implemented which allows the system to acquire data from a sensor over time and determine if a threshold has been satisfied by the data.).  

Claim 6:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 5, wherein the logic operation can is selectable from: a logic OR; a logic AND (see Figure 6 – Seyed discloses this limitation in that at element 630, Seyed describes that the result depends on determination that the temperature exceeds any one of three limits (OR logic).).

Claim 8:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 3, including a logic circuit configured to inhibit the transmission of further values of the immediate proximity status flag to the averaging unit if the time-averaged proximity status flag is active (see Paragraph 0064 – Seyed discloses this limitation in that once the “vent blocked” user indication flag is set, the system may stop repeatedly sending the feedback signals while the flag remains unresolved.).  

Claim 9:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 3 in a portable connected wireless device that 5includes a radio transmitter, the proximity sensor being operatively arranged to reduce a power of the radio transmitter based on the value of the combined proximity status flag or of the immediate proximity status flag or of the time-averaged proximity status flag (see Paragraph 0067 – Seyed discloses this limitation in that if a sensor based on accumulated data (in this example, temperature) exceeds a threshold, the system may send control signals to the processor to scale down operating frequency so that the device may consume less power.).  

Claim 10:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 1, the sensor being a capacitive sensor arranged to 10determine whether a user is in proximity to the portable connected wireless device based on a capacity seen by a sense electrode (see Paragraph 0055 – Seyed discloses this limitation in that a proximity sensor may be a capacitance touch sensor, which senses a low or high capacitance value as the user moves.).  

Claim 11:
The combination of Seyed and Rosenberg teaches the proximity sensor of claim 10, the sense electrode being also an antenna for emitting radio waves (see Paragraph 0043 – Seyed discloses this limitation in that the device may include a transmitter and an associated antenna to establish wireless communication.).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seyed and Rosenberg in view of Hayter et al., U.S. Patent Publication Number 2009/0033482 A1.

Claim 4:
	As indicated in the above rejection, the combination of Seyed and Rosenberg teaches every limitation of claim 1. The combination of Seyed and Rosenberg fails to expressly teach:
the averaging unit including a counter that accumulates the number of occurrences of proximity-indicating values in a granularity interval, and/or a FIFO buffer that is periodically supplied with values of the immediate 20proximity status flag or with values of the counter.

Hayter teaches:
the averaging unit including a counter that accumulates the number of occurrences of proximity-indicating values in a granularity interval, and/or a FIFO buffer that is periodically supplied with values of the immediate 20proximity status flag or with values of the counter (see Paragraph 0098 – Hayter teaches this limitation in that accumulated data, including any flags from said data, may be stored in a FIFO buffer in set time increments.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor, taught in the combination of Seyed and Rosenberg, to include:
the averaging unit including a counter that accumulates the number of occurrences of proximity-indicating values in a granularity interval, and/or a FIFO buffer that is periodically supplied with values of the immediate 20proximity status flag or with values of the counter
for the purpose of allowing for data processing to be performed on the stored, filtered data in rolling increments to measure rate of change (see Paragraph 0099). Further, Seyed and Hayter are both concerned with receiving and analyzing data from sensors.

Claim 7:
	As indicated in the above rejection, the combination of Seyed and Rosenberg teaches every limitation of claim 4. The combination of Seyed and Rosenberg fails to expressly teach:
the averaging unit including a FIFO buffer with a selectable length.
Hayter teaches:
the averaging unit including a FIFO buffer with a selectable length (see Paragraphs 0059 and 0180 – Hayter teaches this limitation in that the FIFO buffer is set to a predefined length.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor, taught in the combination of Seyed and Rosenberg, to include:
the averaging unit including a FIFO buffer with a selectable length
for the purpose of allowing for data processing to be performed on the stored, filtered data in rolling increments to measure rate of change (see Paragraph 0099). Further, Seyed and Hayter are both concerned with receiving and analyzing data from sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winkler et al., U.S. Patent Publication Number 2013/0222270 A1 discloses a wearable device comprising sensors that can determine user input (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/              Examiner, Art Unit 2143                                                                                                                                                                                          
/JENNIFER N WELCH/               Supervisory Patent Examiner, Art Unit 2143